Roby, J.
Appellees brought this action alleging that the appellants were indebted to them in the sum of $500 for legal services, a bill of particulars of which was filed therewith.
The only error insisted upon is based upon the action of the trial court in sustaining appellees’ motion to strike out the third paragraph of answer. The assignment of *290error is joint, both appellants joining therein. The judgment appealed from is against appellant Frederick W. Denkewalter, and his coappellant is not a party thereto. The party against whom no judgment is rendered cannot have been injured by the action of the court as above indicated. The assignment not being good as to both, is good as to neither. Bush v. McBride (1903), 159 Ind. 663.
Judgment affirmed.